Exhibit 10.54
AMENDMENT NO. 5
TO LEASE
     This Amendment No. 5 to Lease (“Amendment”) is made and entered into as of
May 18, 2009, by and between RNM Lakeville, LLC, a Delaware limited liability
company (successor to RNM Lakeville, L.P.) (“Landlord”), and Oculus Innovative
Sciences, Inc. (f/k/a MicroMed Laboratories, Inc.), a California corporation
(“Tenant”).
Recitals
     A. Landlord and Tenant are parties to that certain Lease dated as of
October 26, 1999, as amended by Amendment No. 1 to Lease dated as of
September 15, 2000, Amendment No. 2 to Lease dated as of July 29, 2005,
Amendment No. 3 to Lease dated as of August 23, 2006 and Amendment No 4 to lease
dated as of September 13, 2007 (collectively the “Lease”), pursuant to which
Landlord leases to Tenant, and Tenant leases from Landlord, approximately 22,374
square feet at 1129 North McDowell Boulevard and 1135 North McDowell Boulevard
in Petaluma, California. Unless otherwise defined herein, all capitalized terms
shall have the meanings assigned to them in the Lease.
     B. The term of the Lease expires on September 30, 2010.
     C. The parties wish to amend the Lease to reduce the size of the Premises,
extend the Lease Term, and otherwise amend the Lease as provided herein.
     Therefore, for consideration, the adequacy and receipt of which are hereby
acknowledged, the parties agree as follows:
     1. Surrender of Portion of Premises. On the Effective Date (as defined
below), the Term of the Lease shall expire as to 8,534 square feet of Rentable
Area located at 1135 North McDowell Boulevard and designated on Exhibit A to
this Amendment (“Surrender Space”) effective as of May 1, 2009 (“Surrender
Date”). From and after the Surrender Date, the Surrender Premises shall no
longer be part of the Premises under the Lease, and the Premises shall consist
of 13,840 square feet. Except as otherwise expressly set forth herein, Landlord
is accepting the Surrender Space AS IS and WITH ALL FAULTS. For purposes of this
Amendment, the term “Effective Date” shall mean the date when Tenant has
delivered to Landlord (1) the portion of the Termination Fee set forth in
Paragraph 3(a) below and the reconciliation payment described in Paragraph 6
below, and (2) authorized the issuance or transfer to Landlord of the Common
Stock described in Paragraph 3(b) below.
     2. Furniture. No later than May 29 2009, Tenant shall remove from the
Surrender Space all furniture, equipment and other personal property within the
Surrender Space, other than such furniture as Landlord and Tenant agree shall
remain in the Surrender Space and be transferred to Landlord. Landlord and
Tenant shall attach a schedule of such furniture to this Amendment as Exhibit B.
As to such furniture, Tenant hereby transfers to Landlord all right, title and
interest in and to such furniture, AS IS, WHERE and WITH ALL FAULTS. This
Amendment shall serve as a Bill of Sale with respect to such transferred
furniture.

1



--------------------------------------------------------------------------------



 



     3. Termination Fee. In consideration of Landlord’s agreement to the early
expiration of the Term with respect to the Surrender Premises, Tenant agrees to
pay and deliver to Landlord the following (the “Surrender Fee”):
          (a) $16,506.00 in cash due and payable immediately upon execution of
this Amendment;
          (b) 53,847 shares of Oculus Common Stock subject to Board approval.
Tenant shall take commercially reasonable efforts to cause such shares to be
registered with the Securities and Exchange Commission and thereby fully
tradable as soon as practical. If these Oculus common shares are not registered
and tradable on or before August 17th, 2009, then Oculus will pay $70,000 to the
Landlord
          (c) $50,000 in cash due and payable no later than August 14, 2009.
     4. Base Rent.  Commencing as the Surrender Date and subject to adjustment
as provided in Paragraph 9 below, Base Rent for the Premises per month shall be
$15,224.00.
     5. May 2009 Rent. The parties acknowledge that Tenant has paid Base Rent
and estimated Operating Expenses for May 2009 in the amount of $33,424.00. Upon
the Effective Date, Landlord shall credit $13,494.00 of such rental payment to
Tenant’s rental obligation for June 2009.
     6. Operating Expense Reconciliation. Upon execution of this Amendment,
Tenant shall immediately pay to Landlord its outstanding portion of Additional
Rent (including Operating Expenses) for 2008 in the amount of $13,280.00.
     7. Term.  The Termination Date is hereby extended to September 30, 2011.
     8. Tenant’s Share. As of the Surrender Date, Tenant’s Share shall be 23.62%
of the 1129 North McDowell Boulevard.
     9. Landlord’s Right to Terminate Lease as to Warehouse Portion.
Notwithstanding anything to the contrary in this Amendment or the Lease,
Landlord shall have the right to terminate the Lease as to the warehouse portion
of the Premises by providing to Tenant not less than sixty (60) days prior
written notice. Upon the effective date of such termination, Base Rent for the
remainder of the Premises shall be adjusted to equal $1.10 per square foot
within the Premises and Tenant’s Share shall be appropriately adjusted.
     10. Confirmation of Lease.  Tenant hereby represents and warrants to
Landlord that, as of the date hereof, (a) the Lease is in full force and effect
and has not been modified except pursuant to this Amendment; (b) Tenant has not
subleased or assigned any of its right, title and interest in and to the Lease
and has full power and authority to enter into and perform its obligations
hereunder, (c) Tenant is not in default under the Lease, and to the best of
Tenant’s knowledge, there are no defaults on the part of Landlord existing under
the Lease; (d) to the best of Tenant’s knowledge, there exists no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease; (e) this Amendment has been duly authorized, executed
and

2



--------------------------------------------------------------------------------



 



delivered by Tenant and constitutes the legal, valid and binding obligation of
Tenant; and (f) there are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof. Except as expressly modified herein, the Lease shall remain
in full force and effect. Any failure by Tenant to perform hereunder shall, at
Landlord’s election, be deemed a default under the Lease.
     11. Brokers. Each of Landlord and Tenant warrants to the other that it has
had no dealing with any finder, broker or agent in connection with this
Amendment. Each party shall indemnify, defend and hold harmless the other party
from and against any and all costs, expenses or liability for commissions or
other compensation or charges claimed by any finder, broker or agent based on
dealings with the indemnifying party with respect to this Agreement.
     12. Attorneys’ Fees. Should any dispute arise between the parties hereto or
their legal representatives, successors and assigns concerning any provision of
this Agreement or the rights and duties of any person in relation thereto, the
party prevailing in such dispute shall be entitled, in addition to such other
relief that may be granted, to recover reasonable attorneys’ fees and legal
costs in connection with such dispute. Each party shall pay its own legal fees
and costs incurred in connection with the negotiation and preparation of this
Agreement.
     13. Governing Law. This Agreement shall be governed and construed under the
laws of the State of California.
     14. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one (1) agreement.
     15. Binding Effect. This Agreement shall inure to the benefit of, and shall
be binding upon, the parties hereto and their respective legal representatives,
successors and assigns.
     16. Further Assurances. Landlord and Tenant hereby agree to execute such
further documents or instruments as may be necessary or appropriate to carry out
the intention of this Agreement.
     17. Voluntary Agreement. The parties have read this Agreement, and on the
advice of counsel they have freely and voluntarily entered into this Agreement.
This Agreement is the product of negotiation between the parties and their
respective counsel, and the parties agree that it shall be interpreted in
accordance with its fair and apparent meaning and not for or against either
party.
     18. Merger; Amendment. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereto and all prior
negotiations or agreements, whether oral or written, are superseded and merged
herein. This Agreement may not be altered or amended except by a writing duly
authorized and executed by the party against whom enforcement is sought. To the
extent inconsistent with the Lease, this Agreement shall modify and amend the
Lease.

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties executed this Amendment No. 5 to Lease as
of the date first written above.

                  Landlord:   Tenant:    
 
                RNM Lakeville, LLC,   Oculus Innovative Sciences, Inc.,     a
Delaware limited liability company   a California corporation    
 
               
By:
  RNM Petaluma, Inc.,   By:   /s/ Robert E. Miller    
 
  a California corporation,      
 
        its Manager   Its: Chief Financial Officer    
 
               
Name:
  /s/ Paul B. Elmore   Date: May 15, 2009    
 
               
 
  Paul B. Elmore, President            
 
                Date: May 18, 2009            

4